DETAILED ACTION
Drawings
The formal drawings filed on 12/04/2019 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a divisional/continuation of application PCT/CN2019/078541 filed 03/18/2019.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/04/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7, 9-14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHU ET AL. (20140264744).
With regard to claim 1, Chu et al. discloses a packaging method, comprising: providing a cap wafer 201 with a groove 202 in the cap wafer 201, forming a sacrificial layer 206 in the groove 202, and forming a first device 250 on the sacrificial layer 206; providing a substrate wafer 301, and forming a second device 350 on the substrate wafer 301; bonding a surface of the cap wafer 201 having the first device 250 formed thereon with a surface of the substrate wafer 301 having the second device 350 formed thereon, wherein the first device 250 and the second device 350 are electrically connected; and removing the sacrificial layer 206 from a side of the cap wafer 201 away from the substrate wafer 301, wherein a cavity (note figure 5b and paragraph 0070)is formed between the cap wafer 201 and the substrate wafer 301, and the first device 250 is located in the cavity.  
With regard to claim 2, Chu et al. discloses: before forming the sacrificial layer 206 in the groove 202, forming a protective layer 204 on sidewalls and a bottom wall of the groove 202.  
With regard to claim 3, Chu et al. discloses that: before bonding the cap wafer 201 with the substrate wafer 301, the method further includes forming a first bonding structure 217b on the first device 250 and forming a second bonding structure 315b on the second device 350 corresponding to the first bonding structure 217b; and when bonding the cap wafer 201 with the substrate wafer 301, the first bonding structure 217b and the second bonding structure 315b are aligned and bonded together to form an electrical connection there- between.  
With regard to claim 4, Chu et al. discloses that each of the first bonding structure 217b and the second bonding structure 315b is made of a material including at least one of Al, Ge, Cu, Au, Ni, Sn, and Ag.  
With regard to claim 7, Chu et al. discloses: before or after bonding the cap wafer 201 with the substrate wafer 301, etching the cap wafer 201 from the side of the cap wafer 201 away from the substrate wafer 301 to form at least one release hole 219 exposing the sacrificial layer 206; when removing the sacrificial layer 206, removing the sacrificial layer 206 from the side of the cap wafer 201 away from the substrate wafer 301 through the at least one release hole 219; and after removing the sacrificial layer 206, sealing the at least one release hole 219 from the side of the cap wafer 201 away from the substrate wafer 301, to seal the first device 250 in the cavity.  
With regard to claim 9, Chu et al. discloses that: the first device 250 includes a whole independent device, and the second device 350 includes a circuit structure for supporting an operation of the independent device; or the first device 250 includes a portion of an independent device, and the second device 350 includes another portion of the independent device, wherein the first device 250 is electrically connected to the second device 350 to form the whole independent device.  
With regard to claim 10, Chu et al. discloses that the independent device is a microelectromechanical system (MEMS) device.  
With regard to claim 11, Chu et al. discloses a packaging structure, comprising: a cap wafer 201 including a groove 202, a sacrificial layer 206 disposed in the groove 202, and a first device 250 disposed on the sacrificial layer 206, wherein the sacrificial layer 206 can be removed subsequently; and a substrate wafer 301, and a second device 350 disposed on the substrate wafer 301; wherein: a surface of the cap wafer 201 having the first device 250 disposed thereon is bonded with a surface of the substrate wafer 301 having the second device 350 disposed thereon, to form an electrical connection between the first device 250 and the second device 350; and   after removing the sacrificial layer 206, a cavity (note figure 5b and paragraph 0070) is formed between the cap wafer 201 and the substrate wafer 301, wherein the first device 250 is located in the cavity.  
With regard to claim 12, Chu et al. discloses: a protective layer 204 between the sacrificial layer 206 and an inner surface of the groove 202.  
With regard to claim 13, Chu et al. discloses: a first bonding structure 217b on the first device 250 and a second bonding structure 315b on the second device 350 corresponding to the first bonding structure 217b, wherein: the first bonding structure 217b is aligned and bonded with the second bonding structure 315b to form an electrical connection between the first device 250 and the second device 350.  
With regard to claim 14, Chu et al. discloses that each of the first bonding structure 217b and the second bonding structure 315b is made of a material including at least one of Al, Ge, Cu, Au, Ni, Sn, and Ag.  
With regard to claim 17, Chu et al. discloses at least one release hole 219 at a side of the cap wafer 201 away from the substrate wafer 301, wherein: the at least one release hole 219 exposes the sacrificial layer 206; and after removing the sacrificial layer 206, the at least one release hole 219 is connected to the cavity.  
With regard to claim 19, Chu et al. discloses that: the first device 250 includes a whole independent device, and the second device 350 includes a circuit structure for supporting an operation of the independent device; or the first device 250 includes a portion of an independent device, and the second device 350 includes another portion of the independent device, wherein the first device 250 is electrically connected to the second device 350 to form the whole independent device.  
With regard to claim 20, Chu et al. discloses that the independent device is a WEMS device.
Allowable Subject Matter
Claims 5, 6, 8, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826